Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1, applicant argues the prior art does not teach the claimed subject matter and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing, but are not found convincing. Applicant argues the prior art does not teach the prior art does not teach a modification of the normal image. Examiner disagrees. The claimed subject matter recites “modifying said normal image to form said synthesized medical image” which is a different/new image compared to the normal image. Examiner recommends the further clarification with limits to how the image is modified if the image is not new but merely edited due to the fact a new image is formed in the current claimed subject matter. Applicant argues the prior art does not teach generating data, but extraction. Examiner disagrees. The extraction would encompass the generation of the required data. Examiner recommends the further clarification to how the data is generated in order to limit the generation from being simply “taken/extracted” from the data. Applicant argues the prior art does not teach the generating first data based upon a random selection. Examiner disagrees. The random selection is the extraction based upon the sliding window approach. There is no specific pixel selected and thus the selection within the sliding window is considered random. Applicant argues it is not clear why spatial coordinates would characterize a transformation. It is unclear what applicant’s argument is and further clarification is required. Applicant argues the prior art of record does not teach the location of the lesion. Examiner disagrees. One cannot show nonobviousness by attacking In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Election
Applicant’s election without traverse of Claims 1-12 in the reply filed on 06/23/21 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 9,892,361 B2] in view of D2 [US 2013/0243244 A1].
Claim 1: A method for generating a synthesized medical image, said method comprising [D1, Figure 7 and [Column 10, Lines 4-10]] D1 teaches synthesis of the image.

receiving a normal image, [D1, Figure 7 and [Column 10, Lines 4-10]] D1 teaches the acquisition of the source image, this is considered the normal image.

generating first data based on a random selection, [D1, Figure 7 and [Column 10, Lines 34-53]] D1 teaches extraction of voxel intensities, this is considered the first data. The prior art uses the sliding window approach in the analysis.

generating second data, and [D1, Figure 7 and [Column 10, Lines 34-53]] D1 teaches the extraction of spatial coordinates in which the location information is characterized.

modifying said normal image to form said synthesized medical image,  [D1, Figure 7 and [Column 10, Lines 63-67]] D1 teaches the synthesis of the medical image data from the determined information.

wherein modifying said normal image comprises combining said first data and said second data, [D1, Figure 7 and [Column 10, Lines 63-67]] D1 teaches the predictions made in the previous steps are used to synthesize the data.

wherein said first data characterizes an image that represents a lesion, [Column 2-3, Lines 45-53] D1 teaches the image represents data of that of an object of interest.

wherein said second data characterizes a transformation of said image, and [D1, Figure 7 and [Column 10, Lines 34-53]] D1 teaches intensity data being considered in order to apply the transformation to the synthesized data.

wherein said second data characterizes at least a location of said lesion. [D1, Figure 7 and [Column 10, Lines 34-53]] D1 teaches the extraction of spatial coordinates in which the location information is characterized.

D1 does not explicitly teach first image data being that of a lesion data, however, the limitations as taught as follows: [D2, Abstract and [0011]] D1 teaches the medical imaging information of a first and second image data being that of a lesion. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine teachings of D1, wherein the medical imaging data is analyzed in order to determine a location of the object of interest, with the teachings of D2 wherein the data which is being analyzed includes that of a lesion and the features of that lesion. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the specific data including that of a lesion in order to determine the location information.Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The method of claim 1, wherein generating said first data comprises generating a base lesion image and wherein said second data represents a sampling of said base lesion image for forming said transformation. [D2, Abstract and [0011]] D1 teaches the medical imaging information of a first and second image data being that of a lesion wherein the first image is the base image and the second is the samples of the base image. Each of the image data of D2 includes features of the image data. Further, [D1, Figure 7 and [Column 10, Lines 34-53]] D1 teaches intensity data being considered in order to apply the transformation to the synthesized data.

Claim 3: The method of claim 2, wherein modifying said normal image comprises combining image values and locations of said normal image with corresponding image values from said  [D1, Figure 7 and [Column 10, Lines 34-53] D1 teaches the synthesis of the medical image data from the determined information.] D1 teaches intensity data being considered in order to apply the transformation to the synthesized data. Thus, combining the medical image data including location and values to transform the image.

Claim 4: The method of claim 1, wherein generating said first data and said second data comprise applying at least one computer-implemented non-linear transformation to a randomly-generated quantity, wherein said non-linear transformation is parameterized by first parameters. [D1, Column 6, Lines 44-51] D1 teaches the non-linear rectification function such as a sigmoid or tanh function applied to element wise on a vector. A vector is considered random as it is not defined and is a parameter.

Claim 5: The method of claim 4, further comprising using a computer-implemented training controller to determine values for said first parameters and values for second parameters of a parametrized discriminator that distinguishes between synthesized images and real lesion-containing images, providing a plurality of real lesion-containing images and a plurality of synthesized images to said parameterized discriminator, selecting values of said first parameters to reduce an aggregate measure of discriminability between real lesion-containing images and synthesized images, and selecting values of said second parameters that increase said discriminability, wherein said second parameters are parameters of a parameterized discriminator for distinguishing synthesized images and real lesion-containing images. [D1, Figure 7 and [Column 10, Lines 34-53 and 63-67]] D1 teaches the extraction of spatial coordinates in which the location information is characterized. Further teaches the synthesis of the medical image data from the determined information. D1 teaches the predictions made in the previous steps are used to synthesize the data. Further teaches the image represents data of that of an object of interest. D1 teaches intensity data being considered in order to apply the transformation to the synthesized data. [D2, 0006-0010] D2 teaches the generation of a discriminator for determining lesions by updating the discriminator in use of a machine learning while utilizing the discriminator to determine between an actual lesion or a non-lesion. 

Claim 8: The method of claim 1, wherein modifying said normal image to form said synthesized medical image comprises directly altering image values of said normal image to synthesize a mutated image. [D1, Figure 7 and [Column 10, Lines 63-67]] D1 teaches the predictions made in the previous steps are used to synthesize the data. This is an alteration of data and a mutated image.

Claim 9: The method of claim 8, further comprising reducing an aggregate measure of discriminability between said mutated image and real lesion-containing images. [D1, Figure 7 and [Column 10, Lines 63-67]] D1 teaches the predictions made in the previous steps are used to synthesize the data. This is an alteration of data and a mutated image. [D2, 0006-0010] D2 teaches the generation of a discriminator for determining lesions by updating the discriminator in use of a machine learning while utilizing the discriminator to determine between an actual lesion or a non-lesion.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 9,892,361 B2] in view D2 [US 2013/0243244 A1] further in view D3 [US 2019/0163949 A1].

Claim 6: The method of claim 1, wherein said lesion is a brain lesion. [D3, [0003] D3 and FIGS. 1A-B depict an exemplary imaging of irregular lesions in a lung nodule (FIG. 1A) or a brain edema (FIG. 1B). It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine teachings of D1 in view of D2, wherein the medical imaging data is analyzed in order to determine a location of the object of interest and being that of a lesion, with the teachings of D3 wherein the data which is being analyzed includes that of a brain or lung lesion. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to utilize the specific data including that of a brain or lung lesion in order to determine the location information. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim.

Claim 7: The method of claim 1, wherein said lesion is a lung lesion. [D3, [0003] D3 and FIGS. 1A-B depict an exemplary imaging of irregular lesions in a lung nodule (FIG. 1A) or a brain edema (FIG. 1B).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10. The method of claim 1, further comprising generating a template image and carrying out a spatial normalization process based on said template image, wherein carrying out said spatial [US 2011/0182352 A1] The prior art, see 0035, teaches the normalization can be used to build a deformation model that may be used to model the spatial variation of correspondences in the feature instances of each set. For each feature instance in the set, one or more of the following may be used to determine deformation instances for the deformation model: a motion compensated prediction process, mesh deformation, and parameter. However, the prior art does not teach the deforming a source image based on a deformation generated by a neural network, thereby generating a warped image, and determining a similarity between said warped image and said template image, wherein said neural network comprises an encoder network in communication with a decoder network, wherein said encoder network receives said source image and said template image, and wherein said decoder network generates said deformation based on data provided by said encoder network, wherein said template is created from images from a plurality of subjects.

11. The method of claim 10, wherein determining said similarity comprises determining a cross-correlation between said warped image and said template image. Claim 11 is objected for similar reasons as to those described in claim 10.

 Claim 12 is objected for similar reasons as to those described in claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDEEP SAINI/Primary Examiner, Art Unit 2661